The individual appellants made the offer to purchase. The individual appellants appeared by their attorney at the hearing and there urged upon the court and the certificate holders that their offer should be accepted because of their financial standing and proven competence in the business of subdividing and selling such properties. These arguments found favor with the court and the court directed the trustees to enter into a contract which was later to be submitted to the court for approval. The court did not order the trustees to search out some new bidder, or make some new deal. The formal contract was necessary in order to set forth the detailed steps whereby the offer of the individual appellants, already made and tentatively *Page 279 
approved, should result in a completed sale. It was not until after this hearing in open court and after the court had, tentatively at least, approved the offer of the individual appellants, that the latter nominated their newly-organized instrumentality, Paragon Land Corporation, to appear as purchaser in the contract and as grantee in the deed thereafter to be delivered. At no time did the individual appellants ask to be allowed to assign their bid to this Paragon Land Corporation, or otherwise to be relieved from the obligation they, as individuals, had assumed in open court to purchase the property. Surely it could not have been intended, when for their own convenience the individual appellants were permitted to insert the name of their corporation in the contract, that they were thus putting themselves in a position completely to escape the obligations they had assumed in open court. The offer which the court accepted was the offer of individuals. The later proceedings on the offer should not be so construed as meaning that these individuals had, later on, a choice, either to complete the purchase through their corporation, if they found it to their advantage so to complete, or to bow themselves out of the situation, leaving obligated only a corporation with no assets. The determination of the Special Term justice, who supervised this whole matter, that the individual defendants were the real contracting parties, was amply justified by the evidence before him, and it follows that his summary jurisdiction ran against the individual defendants, as well as against the corporation. The order should be affirmed, with costs.
LOUGHRAN, FINCH, RIPPEY and LEWIS, JJ., concur with LEHMAN, Ch. J.; DESMOND, J., dissents and votes to affirm in an opinion in which CONWAY, J., concurs.
Ordered accordingly. *Page 280